DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Joint Inventors
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Preliminary Amendment
All pending claims 21-40 filed in a preliminary amendment on July 14, 2021 are examined in this non-final office action. Claims 1-20 were canceled by preliminary amendment.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,380,672. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the same computing structures.
Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,510,106. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the same computing structures.
Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,023,954.
Although the claims at issue are not identical, they are not patentably distinct from each other because the rejected claims achieve a similar outcome using the same computing structures.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 21, 22, 24, 25, 27-29, 31, 32, 34-36, 38 and 39 are rejected under 35 USC 103 as being unpatentable over Biltz, US 2013/0246225 IDS filed July 22, 2021, in view of Yerli, US 2014/0172965 IDS filed July 22, 2021.
In Biltz, see at least:
(underlined art text is for emphasis)
[0020] The social in-line consumer interaction launch pad allows companies to create interactions (e.g., customer relationship management interactions, deliver information, and/or initiates purchases) with users (e.g., existing customers and potential new customers) without users having to navigate to the physical or online store, and without the user having to leave the user's current location (e.g., digital location), during an interaction (e.g., conversation) in the social forum.  The user may be engaged by the company in line with what the user is already doing in the social forum.  The launch pad provides a new starting point and/or interaction point for users (e.g., consumers and what the consumer is attempting to accomplish are embedded in the social forum the user is currently using).  For example, while the user is in a social forum (e.g., FacebookTM) engaged in an interaction (e.g., a conversation with another user) where the user asks another user what's the dress code for an interview at Google.RTM., because the interview may not be a suit appropriate situation, the user may receive a reply suggestion to where a pair of khaki pants and the suggestor may mention that the suggestor bought a particular brand of khakis from company X last week on sale. 
[0021] The launch pad analyzes typical casual normal conversations engaged in by users across the web sphere.  The social in line consumer interaction launch pad converts interactions between the user and other entities (e.g., other users, and entities other than a company selling a particular brand or product and/or service) into opportunities to be presented with information, CRM interactions (e.g., customer service campaigns) and/or ability to purchase products.  The launch pad automatically detects when the user interaction is about a particular company, product, service, and/or brand, and gives the user the ability, within the social forum, to perform actions and/or purchase products.  Instead of the user taking note of the suggestion to investigate and/or purchase from the company's physical or online store at a later time, the launch pad provides the user a way to initiate and complete an investigation, initiate a CRM interaction and/or purchase a product without leaving the social forum. 
[0022] The launch pad determines who of the user's contacts (e.g., friends) has purchased a particular brand or product, what type of deals are currently available for the brand or product, what are the current reviews and trends for the brand or product, and provide a way to purchase the product in line with the user's interaction in the social forum.  The launch pad creates a more natural and more social starting point for the user to acquire information about the company, brand, and/or product, and/or purchase product without leaving the social forum. 
Regarding claim 21: A computer-implemented method comprising:
obtaining, by a social networking system comprising at least one computing device, product data for a product available for purchase from a third-party merchant; 
[Biltz: 0023] The launch pad may be implemented by a third-party (e.g., marketing service) rather than the company of the brand and/or product, or the launch pad may be implemented by the social forum directly, or in some instances the company of the brand or product may implement the launch pad in the social forum.  The launch pad may be implemented by the third-party in collaboration with the social forum in order to impose the launch pad for use by the users of the social forum.  The social in line consumer interaction launch pad may provide an auto complete (e.g., type ahead) functionality.
Please Note: Conversations between users about the various brands and products may be assisted by the launch pad (e.g., using the launch pad social forum API implementation) providing the users with automated means to receive additional information about the brands and/or products without the user leaving the interaction and/or conversation, Biltz: see at least [0029]; [0038].
creating, using the product data, a product node in a social graph of the social networking system, the social graph comprising a plurality of nodes and a plurality of edges representing relationships between the plurality of nodes, wherein the plurality of edges comprises one or more edges connecting the product node to one or more other nodes; 
Rejection is based upon the teachings applied to claim 21 in part by Biltz and further upon the combination of Biltz-Yerli. Biltz teaches: i) presenting to a computing device product information available for purchase via the social networking system, e.g. Facebook, and ii) tagging a brand and/or product identified in a social communication, see below for more detail. Biltz further teaches the system iii) determining who of the user’s contacts, e.g. friends, has purchased a particular brand or product, what type of deals are currently available for the brand or product, what are the current reviews and trends for the brand or product, and iv) providing a way to purchase the product in-line with the user’s interaction in the social forum, e.g. Facebook. 
Although Biltz mentions using social contact information within a social forum system, e.g. Facebook, and drawing on user analytics, Biltz does not expressly mentiong the creation of a product nodes and edges in a social graph used by social networks. Yerli on the other hand would have taught Bilitz techniques regarding the use of a social graph that will enable Biltz to make such social connections between users and products in a social networking system. 
In Yerli, see at least:
[Yerli: 0005] A first aspect of the present disclosure provides a social graph for representing online content of an online service, wherein the social graph comprises a plurality of nodes, each representing one online content item of the online service, a plurality of edges, each connecting two nodes of the plurality of nodes and each indicating a relationship between two online content items represented by the two nodes, and a unified interface to access the plurality of nodes.  For a node representing an online content item, the unified interface is configured to push data related to the online content item via the node to connected nodes.  Furthermore, for a node representing an online content item, the unified interface is configured to pull data related to further online content via the node from connected nodes representing further online content.
[Yerli: 0006] Online content as used throughout this description refers to any kind of content provided and managed by the online service, such as any kind of representations of objects and subjects of the online service.  In particular, online content may refer to any kind of online or social media, such as audio and video data, games, applications, blogs, comments, playlists, activities, chats, news, messages, communication media, TV shows, pictures and other image data, to name a few.  Furthermore, online content may also refer to representations of users, groups of users and other subject entities of the online service, including user profiles and other personal data.  Each online content item may be provided in a data structure such as a container or "seed," which may be used to represent the online content throughout the online service, enabling a unified management and handling of the online content. Please note: Product data, e.g. text descriptions, audio, images, qualify as online content.
[Yerli: 0007] The social graph, which may be stored in a computer memory and may be accessed by a processing component or a computing device hosting the online service, may be created and maintained by the online service based on the current number of online content items and their relevance, for example, based on interactions of users with media content, other users, and further online content.  Accordingly, each time a new online content item is registered with the online service, a node representing the new online content item may be added to the social graph.  Thereafter, based on interactions of users with the online content item, the node may be connected with further nodes of the social graph representing other online content of the online service, for example, the nodes representing the users interacting with the online content.
[Yerli: 0008] Each node may include a link to data related to the online content represented by the node, for example, individual data provided by a user and stored within a profile of the user, data related to activities of the user within the online service, as well as any other data, which are generated by the user within the online service due to any kind of interaction of the user, any performance of the user, or any behavior of the user related to the online service.  For example, the user may utilize the online service to receive online content provided by another user.  Such activity may generate data related to viewing of the online content, as well as data indicating the particular online content.  The unified interface of the social graph may be used by the online service to push at least some of the data related to the user via the node representing the user, the online content, or both to some or all connected nodes, thereby providing the data to other users, which have a certain relationship with the user or the online content as indicated by the edges of the social graph.  Also, the unified interface may be accessed by the user to explicitly push data related to the user via the unified interface to other connected users.  Accordingly, these connected users can be automatically notified by the online service or by the user via pushed data. 
[Yerli: 0010] The social graph according to the present disclosure enables a unified distribution of data related to online content of an online service to other online content of the online service based on pushing of explicit data related to online content and pulling of implicit data related to further online content via the respective nodes of the social graph.  Both pushing and pulling of the data are based on relationships between online content items, which are indicated by the edges of the social graph.  The social graph improves the distribution of user- and media-related data in online services by providing a unified distribution approach for explicit and implicit data, which is directed by relationships defined between users and other online content of the online service.  Hence, users have full control over distribution of data.  The unified approach further allows for automatically providing pushed data, such as data related to activities published within the online service, as well as obtaining implicit data by pulling further data, which generally is not published by the online service to other users and other online content.  Accordingly, the social graph enables fast retrieval of relevant data for a user originating from other online content of the online service.  
[Yerli: 0019] In particular, the social graph may comprise a plurality of nodes each representing one online content item of the online service, a plurality of edges each connecting two nodes of the plurality of nodes and each indicating a relationship between two online content items represented by the two nodes, and a unified interface configured to allow access to the plurality of nodes and, for a node representing an online content, to allow pushing of data related to the online content via the node to connected nodes, and to allow pulling of data related to further online content via the node from connected nodes representing the further online content.
[Yerli: 0026] According to another embodiment, the search request includes one or more tags and said combining includes matching the collected pushed data and the pulled data with the one or more tags.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Yerli, which create nodes and edges in a social graph representing online product content, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Yerli to the teachings of Biltz would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. 
determining, based on text input from a client device into a social networking communication, that the social networking communication indicates the product; 
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Biltz-Yerli.
In Biltz-Yerli see at least:
[Biltz: 0038] FIG. 1 shows a social forum interface 100 implemented with a social in line consumer interaction launch pad ("launch pad") for user interaction.  The launch pad may access social forum policy rules of the social forum interface 100 to determine whether the launch pad may access and use the user profile 102 and user analytics 104 (e.g., number of contacts, identity of contacts, and contacts and/or user's preferences and previous interactions) from the social forum to implement and operate an interaction-transaction interface 106.  The launch pad interaction-transaction interface 106 is a digital commerce service implemented as a plug-in to a web browser, or integrated, using an application programming interface (API), into application logic of social forums accessible using the Internet, where users view reviews, post comments, and interact in chat rooms and/or communication threads with other users of the social forum.  The interaction-transaction interface 106 allows users to view company, brand, and product information and/or perform commerce functions without leaving the social forum interface 100. 
[Biltz: 0039] The launch pad may aggregate results of user analytics of previous user interactions (e.g., the users on the social forum, users connected to the Internet, and/or the user of the launch pad and the user's friends and contacts) to determine whether the user profile satisfies the user interest threshold.  Satisfying the user interest threshold may indicate a likelihood that the user is interested in purchasing a brand, and/or a product, and/or merely interested in information about the brand, and/or the product.  The user profile may satisfy the user interest threshold because of a positive interest (e.g., loyal and/or repeat customer to a company, a brand, and/or a product) or negative interest (e.g. complaining about a company, a brand, and/or a product) expressed by the user through user preferences and/or user input analyzed by the launch pad.  For example, the user may be positively interested or negatively interested in a company, a brand, and/or a product.  The launch pad logic may use the user interest threshold to determine whether a service (e.g., an interaction, customer relationship management (CRM) interaction, information about and/or a transaction with a particular company, brand, or product) is available to present to the user.  For example, a user using a social forum interface 100 implemented with the social in line consumer interaction launch pad ("launch pad") may receive a message 108 from a contact or view a post from a contact (e.g., friend) that includes references to a company 110, brand 112, or product 114.
[Biltz: 0040] The launch pad may tag portions (e.g., generate selectable highlighted hypertext links) of free form text (e.g., posts, blogs, messages, and replies) as selectable highlighted hypertext links (e.g., 110, 112, 114) when a predetermined context is determined that identifies words or phrases as relevant to the user (e.g., viewer).  When the user inputs a post and/or reply 116 (e.g., free form text), the launch pad may auto complete and/or provide the user the option to auto complete the input with information about the company 110, brand 112, and product 114 referred to by the input.  For example, the user may begin inputting a reply to a review, message or post and the launch pad determines that the user is inputting the company 110, brand 112, and/or product 114 and auto complete the input or present the interaction-transaction interface 106 where the user may select information from the interaction-transaction interface 106 to auto complete and/or provide the user the option to auto complete the input (118, 120).  In this way, the user may access information about a company 110, brand 112, or product 114, and/or perform a commerce function directed to the company 110, brand 112, and/or product 114 in the natural course of interacting with the social forum. 
[Biltz: 0043] FIG. 3 shows logic 300 the social in line consumer interaction launch pad may use to determine whether to present the user an interaction transaction interface.  The launch pad logic analyzes the input (e.g., free form text, graphical information, audio input) by the user and the user profile of the user (302).  The launch pad logic determines whether the input identifies the name of a company, a brand, and/or a product (304).  The launch pad logic identifies predetermined context by analyzing the user input (306).  The launch pad logic tags a portion of the input as a selectable highlighted hypertext link when a predetermined context is identified (308).  When the user selects (e.g., using the user's finger on a touch screen device or audio command) or uses a pointing device to hover over (e.g., mouse over) (310), the launch pad logic determines whether the user profile satisfies a user interest threshold (312).  The launch pad logic analyzes and/or determines (e.g., develops) the user profile in the event a user profile is unavailable to the launch pad from the social forum or another source.  The user interest threshold may indicate the likelihood that the user is interested in purchasing a brand, and/or a product, and/or merely interested in information about the brand, and/or the product.  The launch pad logic may determine whether the user profile satisfies the user interest threshold by using the user's profile and/or user analytics.  
[Biltz: 0043] … The launch pad logic generates an interaction-transaction interface depending on the identified predetermined context, and/or the user's profile and user analytics (314).  The launch pad logic may generate the interaction-transaction interface and the content presented by the interaction-transaction interface depending on the services (e.g., an interaction, customer relationship management (CRM) interaction, information about and/or a transaction with a particular company, brand, or product) available to present to the user.  For example, the launch pad may tag a brand X and/or product Y from company Z, but the launch pad may not present services and/or content for brand X and/or product Y from company Z because of user preferences (e.g., the companies, brands, and/or products the user does and/or does not desire to receive information and/or initiate interactions with).  The launch pad may also not present services and/or content for brand X and/or product Y from company Z because the brand X and/or product Y from company Z is/are not configured for use by the launch pad to initiate the interaction-transaction interface (e.g., because company Z has not paid to be affiliated with or trigger the launch pad).  The user may also indicate preferences to the launch pad regarding communication (e.g., phone call, email, multimedia, and/or physical mail) with the user and how the user desires to receive information about brand X and/or product Y from company Z. The launch pad logic uses the user's preferences regarding how the user is to receive information to initiate interactions with the user and deliver services and information to the user.  The launch pad logic may use the user's preferences and/or user analytics to determine the services presented by the interaction-transaction interface and/or whether to present the interaction-transaction interface to the user, and how to deliver information to the user. 
inserting, by the social networking system in response to determining that the social networking communication indicates the product, a tag of the product within the social networking communication, the tag referencing the product node in the social graph; 
Rejection is based upon the teachings and rationale applied to claim 21 and further upon the combination of Biltz-Yerli:
In Biltz-Yerli see at least:
[Biltz: 0043] … For example, the launch pad may tag a brand X and/or product Y from company Z,
Please note: Information from the product node based on the tag is provided to the user, Biltz: see at least Fig. 1 (106); Fig. 2 (204); 0038; 0041; Yerli: see at least 0008; 0047-0052.
modifying, by the social networking system in response to inserting the tag into the social networking communication, the social networking communication to include a selectable option to add the product to a shopping cart associated with the third-party merchant; and 
Rejection is based upon the teachings and rationale applied to claim 1 and further upon the combination of Biltz-Yerli: 
In Biltz-Yerli see at least:
[Biltz: 0022] The launch pad determines who of the user's contacts (e.g., friends) has purchased a particular brand or product, what type of deals are currently available for the brand or product, what are the current reviews and trends for the brand or product, and provide a way to purchase the product in line with the user's interaction in the social forum. The launch pad creates a more natural and more social starting point for the user to acquire information about the company, brand, and/or product, and/or purchase product without leaving the social forum.
Please note: Selectable link/hyperlink to initiate a transaction to purchase the product provides similar functional as an electronic cart, Biltz: see at least Fig. 1 (106-B); Fig. 2 (204-B).
providing, by the social networking system, the social networking communication including the selectable option for display on a second client device associated with the social networking system. 
Rejection is based upon the teachings and rationale applied to claim 21 and further upon the combination of Biltz-Yerli.
In Biltz-Yerli see at least:
[Biltz: 0044] The launch pad logic identifies the user's device type (e.g., mobile device, desktop/laptop, and tablet) to determine the type and amount of information to present in the interaction-transaction interface to accommodate the device type used by the user (316).  The user may use multiple devices and the launch pad logic adapts to the user's device type and the user's preferences so that as the user uses different devices the launch pad logic recognizes the device the user is using and the type and amount of information to present in the interaction-transaction interface to accommodate the device type used by the user.  The launch pad logic launches the interaction-transaction interface based on the identified predetermined context, user profile and/or the user's device type (318).  The predetermined context may be based on the user's social network, the social forum the user is using, or the result of analyzing an aggregate of information trending on the Internet, or any combination thereof. 
Regarding claim 22: Rejection is based upon the teachings and rationale applied to claim 21 and further upon the combination of Biltz-Yerli.
In Biltz-Yerli see at least:
[Biltz: 0040] The launch pad may tag portions (e.g., generate selectable highlighted hypertext links) of free form text (e.g., posts, blogs, messages, and replies) as selectable highlighted hypertext links (e.g., 110, 112, 114) when a predetermined context is determined that identifies words or phrases as relevant to the user (e.g., viewer). When the user inputs a post and/or reply 116 (e.g., free form text), the launch pad may auto complete and/or provide the user the option to auto complete the input with information about the company 110, brand 112, and product 114 referred to by the input. For example, the user may begin inputting a reply to a review, message or post and the launch pad determines that the user is inputting the company 110, brand 112, and/or product 114 and auto complete the input or present the interaction-transaction interface 106 where the user may select information from the interaction-transaction interface 106 to auto complete and/or provide the user the option to auto complete the input (118, 120). In this way, the user may access information about a company 110, brand 112, or product 114, and/or perform a commerce function directed to the company 110, brand 112, and/or product 114 in the natural course of interacting with the social forum.
Regarding claim 24: Rejection is based in part upon the teachings and rationale applied to claim 21 by Biltz-Yerli and further upon the combination of Biltz-Yerli.
In Biltz-Yerli see at least:
[Biltz: 0020] The social in line consumer interaction launch pad allows companies to create interactions (e.g., customer relationship management interactions, deliver information, and/or initiates purchases) with users (e.g., existing customers and potential new customers) without users having to navigate to the physical or online store, and without the user having to leave the user's current location (e.g., digital location), during an interaction (e.g., conversation) in the social forum.
It would have been obvious to one of ordinary skill in the art before the effective filing date to ascertain the existence of user identify information, e.g. account information, at each merchant in order to recognize the user as an existing customer. 
Regarding claim 25: Rejection is based upon the teachings and rationale applied to claim 21.
Regarding claim 27: Rejection is based upon the teachings and rationale applied to claim 21. Please note: Launch pad functionality applies to user’s devices.
Regarding claim 28: Rejection is based upon the teachings and rationale applied to claim 21 and further upon Biltz-Yerli regarding computing system elements, Biltz: see at least Fig. 6; [0047]
Regarding claims 29, 31, 32 and 34: Rejections are based upon the teachings and rationale applied to claims 21, 28 and dependents of claim 21 reciting similar subject matter.
Regarding claim 35: Rejection is based upon the teachings and rationale applied to claim 21 and further upon Biltz-Yerli regarding computing system elements, Biltz: see at least Fig. 6; [0047]
Regarding claims 36, 38 and 39: Rejections are based upon the teachings and rationale applied to claims 21, 35 and dependents of claim 21 reciting similar subject matter.
Claims 23, 30 and 37 are rejected under 35 USC 103 as being unpatentable over Biltz, US 2013/0246225 IDS filed July 22, 2021, and Yerli, US 2014/0172965 IDS filed July 22, 2021, as applied to claim 21, 28 and 35, further in view of Souther, US 2018/0357706.
Please note: Subject matter in claims 23, 30 and 37 is not supported by parent applications. The effective priority date for claims 23, 30 and 37 is the filing date of the instant application- June 1, 2021.
Rejections are based in part upon the teachings and rationale applied to claims 21, 28 and 35 by Biltz-Yerli and further upon the combination of Biltz-Yerli-Souther. Although Biltz-Yerli implement a launch pad in communication with a social media site that facilitates product purchases with multiple merchants without requiring a user to leave the social media site, Biltz-Yerli do not expressly mention adding the product to a different shopping cart associated with a different third-party merchant. Souther on the other hand would have taught Biltz-Yerli similar techniques that facilitate purchases with multiple vendors via a social networking site without requiring the user to leave the social media site.
In Souther see at least:
[Souther: 0003] Embodiments of the invention are directed to a marketplace service that directly links the consumer to the product. Other embodiments include the ability to use requests to URI locations to locate products. Other embodiments include the ability to easily navigate between similar or products sold from the same merchant and/or similar or identical products sold from different merchants.
[Souther: 0026] FIG. 2A depicts an online shopping experience according to one aspect of the inventions disclosed herein. In contrast to FIG. 1 where consumers interface directly with merchants, separate merchants are grouped together in a multi-merchant marketplace 200. Each of the products 102 of a particular merchant are aggregated for the consumer 100 such that the consumer 100 may locate or browse and purchase products 102 without regard to the merchant's identity. Additionally, products may be presented to consumer via a selectable URI on a website, in an email, via text or through various social media services. Please note: For examination purposes, products are presented to consumers via social media services.
[Souther: 0032] Consumers manage their accounts through a consumer dashboard. The consumer accesses his or her dashboard via an electronic device (e.g., a laptop or smartphone). Upon directing the device to the consumer dashboard, the WS 214 prompts the consumer for access credentials. Upon providing access credentials to WS 214, WS 214 responds by providing the consumer with a dashboard through which the consumer may manage his or her account, including shipping, payment, and contact information.
[Souther: 0033] An exemplary consumer dashboard is depicted in FIG. 3. The consumer dashboard may include a browse products link 301. In response to the user selecting the browse products link 301, the WS 214 sends product information 308 for display by the consumer's device. Product information 308 may include an image of the product and a description of the product. Product information 308 may be displayed for several products in a tabular row and column format in display area 306. Alternatively, display area 306 may display product information for a single product at a time. Display area 306 may optionally display a search field 307 for the consumer to search for products.
[Souther: 0037] The consumer dashboard may include an account management link 305. In response to the user selecting the account management link 305, the WS 214 may provide an account management page allows the consumer to change its account settings. The WS 214 may provide this information by querying the CAMS 203 for account settings associated with the consumer stored in the consumer database 204. Exemplary account settings include merchant ratings filters, account credentials management, and purchase authentication settings. In some embodiments, the consumer may configure his or her account to only allow access from certain devices. The consumer registers those devices with the marketplace. Only registered devices may access the consumer's account and complete a purchase. Device registration information is stored by the CAMS 203 in the consumer database 204. Changes to registered devices may require two forms of authentication (e.g., challenge response, biometric, etc.). Registration may entail storing a public key uniquely associated with the device in consumer database 204. In some embodiments, the consumer may register a response to be provided by the consumer when asked by the marketplace. For example, the user may set a personal identification number (“PIN”), answer to a security question, or select an image to be used as the response when the marketplace requests the consumer confirm his or her identity based on knowledge of the response. In some embodiments, the consumer may specify a merchant ratings filter. Ratings may be aggregated for each merchant over time. The consumer may set a minimum rating threshold which will filter out products sold from merchants below that threshold.
Please note: The user’s registered second client device is likewise associated with the user’s social media account which is associated with one or more registered merchants.
[Souther: 0062] From the consumer's perspective, the marketplace 200 eliminates the role of the merchant as the gateway to products. Instead, consumers are presented with URIs that point to product pages that may or may not have branding identifying the source of the product. Consequently, some consumers may purchase products without having to know the identity of the merchant who may be fulfilling the order.
[Souther: 0065] Another exemplary purchase flow is depicted in FIG. 9B. The left column represents the number of steps that a consumer needs to perform in order to purchase a product. The middle column represents the steps carried out by the client device of the consumer. And the right column represents the steps carried out by the various services in the marketplace 200.
[Souther: 0066] Notably, the consumer need not interact with a shopping cart to order a product or with a particular merchant site to compare products. In other words, the product page itself provides the option for the consumer to directly and without intermediate pages to complete a purchase, subject to any additional requirements imposed by an authentication scheme, if any. At step 901, a consumer may locate a link to a product during the normal course of the consumer's Internet usage (e.g., via a website or social media). At step 902, the consumer's device may request the resource located by the link in response to the consumer's selection either with a native web browser, third-party web browser, or a standalone application. The request may be a Uniform Resource Indicator. The request is routed the WS 214 at the marketplace 200 via the Internet. 
[Souther: 0068] At step 904, the consumer's client receives the product page from the WS 214 and displays it on the consumer's device. At step 905, the consumer may review the information about the product displayed on the product page. Exemplary product pages are shown in FIGS. 10 and 12. As shown in FIG. 10, display area 1002 may include image(s) of the product, display area 1003 may include a description of the product, display area 1004 may include a link to purchase the product. The link or button may remain at a fixed location on the screen so that when a consumer scrolls through the product page, the button remains accessible. For example, the link may displayed in a frame that remains at the bottom of the product page, while the product information is displayed in a frame at the top of the product page which the consumer can scroll through to view the product information.
[Souther: 0070] At step 906, a consumer may select a link to purchase the product, for example link 1004 in FIG. 10. At step 907, in response to the selection, the consumer's device sends the purchase request. The purchase request may contain an indication of the product and a shipping address. The indication of the product may be the unique product identification number or an indication of the product page being displayed by the client. Depending on the authentication method in use, selecting the link may be sufficient to cause the order to be processed. In the case where no further authentication is required, upon receiving the purchase request, the marketplace sends a purchase confirmation to the consumer at step 908. The purchase confirmation may be another page prepared and transmitted via WS 214 and/or a text message or email prepared and transmitted by a notification service.
Please note: Purchasing a product directly from the product pages of different merchants provides the same outcome as purchasing from each merchant’s shopping cart. 
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Souther, which facilitate product purchases with multiple merchants via a social media site, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Souther to the teachings of Biltz-Yerli would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc.
Claims 26, 33, and 40 are rejected under 35 USC 103 as being unpatentable over Biltz, US 2013/0246225 IDS filed July 22, 2021, and Yerli, US 2014/0172965 IDS filed July 22, 2021, as applied to claim 21, 28 and 35, further in view of Jenkins et al., US 10,109,003 “Jenkins.”
Please note: Subject matter in claims 26, 33 and 40 is not supported by the provisional application. The effective priority date for claims 26, 33 and 40 is May 15, 2014. 
Regarding claims 26, 33 and 40: Rejections are based in part upon the teachings and rationale applied to claims 21, 28 and 25 by Biltz-Yerli and further upon the combination of Biltz-Yerli-Jenkins.
In Biltz-Yerli see at least:
[Biltz: 0020] The social in line consumer interaction launch pad allows companies to create interactions (e.g., customer relationship management interactions, deliver information, and/or initiates purchases) with users (e.g., existing customers and potential new customers) without users having to navigate to the physical or online store, and without the user having to leave the user's current location (e.g., digital location), during an interaction (e.g., conversation) in the social forum.
It would have been obvious to one of ordinary skill in the art before the effective filing date to ascertain the existence of user identify information, e.g. account information, at each merchant in order to recognize the user as an existing customer and therefore potential new customers would not have existing identifying information, e.g. account information, at a merchant. 
Although Biltz-Yerli do not expressly mention the social forum system utilizing a temporary cart to add one or more products when the user does not have an account associated with the merchant, Jenkins on the other hand would have taught Biltz-Yerli techniques implemented by an object management system that can be used by the social forum system that serves a similar purpose.
In Jenkins see at least:
(Jenkins: D14: col. 2, lines 7-15) This disclosure describes systems and methods that facilitate purchase of objects from merchants. For example, a user may browse a website available from an object management service and identify objects that they desire to purchase. Rather than having to locate the seller of those objects to make a purchase, the implementations described herein facilitate a connection between the user and the merchant so that the merchant's sales are increased and the user is provided an efficient and safe shopping experience.
(Jenkins: D15: col. 2, lines 16-23) To continue with the above example, a user may browse a website, or other user interface made available by an object management service, that includes representations of objects (referred to herein as an “object identifier”) and select one or more of those objects for purchase. As the user selects the objects for purchase, the object identifier that represents the object is included in a shopping cart, or cart set, maintained by the object management service.
(Jenkins: D16: col. 2, lines 24-50) The objects may be available for purchase from any of a variety of merchants but the object management service allows the user to select for purchase objects of interest, regardless of the merchant. By viewing the cart set in which the object identifiers that represents the objects of interest are included, the user may optimize the cart set based on a variety of criteria prior to initiating purchase of the objects. For example, the user may desire to purchase the objects from one or more preferred merchants (e.g., merchants that the user has identified to the object management service as preferred), purchase the objects such that the total purchase price is minimized (e.g., by considering object prices from each merchant, shipping costs and/or tax), and/or purchase the objects based on a desired delivery schedule. Once the user has selected the merchant(s) from which they desire to purchase the object(s) and selects to purchase the objects, the object management service facilitates the purchase of the object from the merchant. For example, the object management service may identify to the merchant, or the merchant's website, the object the user desires to purchase, identify the user to the merchant and/or transfer the merchant to the merchant's website. In some implementations, the object management service may be able to identify the user to the merchant such that when the user is transferred to the merchant website they are transferred directly to the merchant's checkout process so that the user can complete the purchase of the object from the merchant.
(Jenkins: D91: col. 18, lines 20-33) Regardless of whether the merchant is an associated merchant receiving a merchant identifier for the user and an identification of objects, an associated merchant receiving an object management service identifier for the user and an identification of objects, or a non-associated merchant receiving an identification of objects, the information provided to the merchant can be included in a checkout cart of the merchant to facilitate purchase by the user from the merchant. For example, if the user is identifiable by the merchant, the objects may be placed in a checkout cart associated with the user. If the user is not identifiable by the merchant, the objects may be placed in a guest checkout cart or a temporary checkout cart that is transitioned to the user's account once identified.
One of ordinary skill in the art before the effective filing date would have recognized that applying the known techniques of Jenkins, which place selected items for purchase by a user into a temporary cart accessible by both the object management system and the merchant until the user is identifiable by the merchant, would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Jenkins to the teachings of Biltz-Yerli would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such data processing features into similar systems. Obviousness under 35 USC 103 in view of the Supreme Court decision KSR International Co. vs. Teleflex Inc. 
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2003/0154406 (Honarvar et al.) “User Authentication System and Methods Thereof,” discloses:  [0114] In FIG. 2, by providing the rules designer 235 at a higher level of abstraction in relation to the authentication engine 240, the rules designer 235 can manage user authentication processes 100 according to each vendor (i.e., on a vendor by vendor basis) by associating each defined user authentication process 100 to a vendor. In particular, Identicate allows assignment of vendor user accounts and access privileges (e.g., modification, view, etc.) for each user authentication process 100, which control/manage access to user authentication processes 100 by an individual (e.g., vendor's employee and/or agents) and/or organization (e.g., a vendor's department). For example, the rules designer 235 can provide security measures by restricting access to defined user authentication processes 100, which require a name and password to access the processes 100. The rules designer 235 can also efficiently and simply associate various levels/components of each user authentication process 100 with vendor access privileges. A vendor's organization information, such as (without limitation) organizations, departments and/or individuals, can have defined access or security privileges to access user authentication processes 100, including, for example, permission to define (or select from) only certain data sources 230 and/or 250 to be accessed when authenticating users based upon a user authentication process 100 of the vendor (i.e., maintain which data sources a vendor has access to within an authentication process 100 and across all of the vendor's authentication processes 100). Therefore, the system 200 securely accommodates two or more vendors' user authentication processes 100 according to the vendors' organizational information.
Search strategies revealed Honarvar. Further evaluation ruled Honarvar out for failing to fairly and reasonably teach subject matter necessary to combine with/replace Biltz-Yerli based upon the currently filed claims.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3625                                                                                                                                                                                                        December 15, 2022